Citation Nr: 1234049	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  02-10 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for dental trauma.

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  The Veteran's left eye issue was previously remanded by the Board in October 2003, June 2004, and December 2005 for additional development.  In a September 2006 decision, the Board denied the claim of entitlement to service connection for a left eye disability.  The Veteran appealed the denial of that issue to the United States Court of Appeals for Veterans Claims.  Based on a November 2007 Joint Motion for Remand, in November 2007 the Court remanded the part of the September 2006 Board decision which denied entitlement to service connection for a left eye disability for development in compliance with the November 2007 Joint Motion.  The claim was again remanded by the Board in October 2008 for additional development.

The issues of entitlement to an initial rating in excess of 10 percent for hypertension, entitlement to service connection for dental trauma, entitlement to service connection for a psychiatric disability, and entitlement to service connection for erectile dysfunction are REMANDED to the RO.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed left eye disability is not related to service or to a service-connected disability.

CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2004, October 2006, March 2007, July 2007, July 2009, and February 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the Veteran's left eye claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical record show that he sought treatment in May 1986 for an injury to his left eye caused by a chemical burn.  His eye was flushed and he was prescribed eye drops.  The examiner diagnosed a chemical burn of the conjunctive sac.  Service medical records show that in February 1988 the Veteran injured his left eye again when he was struck by a tree branch.  The initial diagnosis was a scratched cornea, but an eye stain showed no laceration.  The final diagnosis was traumatic conjunctivitis and he was treated with an ointment.  In March 1989, the Veteran sought treatment for a red spot in this right eye, not caused by trauma or a foreign body.  An examiner diagnosed subconjunctive hemorrhage possibly caused by high blood pressure.  A comprehensive examination showed that there was no effect on visual acuity or field of vision. 

In November 1989, the Veteran underwent a comprehensive eye examination.  The examiner noted that the Veteran had hyperoptic astigmatism, but there was no change in prescription.  The Veteran had no loss of acuity or field of vision.  The corneas and conjunctiva of both eyes were clear.  The examiner noted small pingueculae in both eyes and prescribed "artificial tears."  He was returned to duty with no examination required for two years.  The Veteran's discharge physical examination, dated the same month, showed no eye abnormalities and noted only a history of conjunctivitis. 

After separation from service, in July 1990 the Veteran sought treatment from VA when his right eye was hit by a rock.  His eye was noted to be red and painful three days after the injury but there was no diagnosis of permanent damage and no follow-up examination.

An April 1998 private medical report shows that the Veteran had noted a progressive growth in his left eye and he complained of discomfort, burning, itching, and redness.  Following examination, the diagnoses were pterygium and rule out squamous cell carcinoma.  Private medical reports dated in May 1998 demonstrate that the Veteran underwent a surgical operation to remove the left eye pterygium.

In a February 2001 VA optometry consultation report, the Veteran denied experiencing any eye complaints.  After examination, the assessment was hypertension without retinopathy in both eyes, and refractive error in both eyes with presbyopia in both eyes.

In a March 2002 VA optometry consultation report, the Veteran reported that his vision was good with glasses, but he had lost his glasses.  After examination, the assessment was hypertension without retinopathy in both eyes, and refractive error/presbyopia.

In a January 2004 VA optometry consultation report, the Veteran reported left eye irritation and redness, and was concerned that his pterygium was coming back.  After examination, the assessment was refractive error with presbyopia, dry eye syndrome, and right eye pterygium.

In a January 2006 VA eye examination report, the Veteran complained of photophobia since the mid 1980s which required him to wear sunglasses at all times.  Following physical examination, the diagnosis was right eye pterygium.  The examiner opined that diagnosis might account for slight photophobia but did not indicate a need to wear sunglasses at all times.  The examiner also reported that the symptoms appeared to be out of proportion to the examination and that it was felt that the pterygium was not affecting his vision or daily activities.

In an August 2007 VA optometry consultation report, the Veteran reported that he had lost his glasses and complained of photosensitivity.  After examination, the assessment was hypertension without retinopathy, right eye pterygium without inflammation, and refractive error with presbyopia.

A February 2008 VA medical opinion stated that the Veteran's claims file and the January 2006 VA eye examination report had been reviewed.  The examiner opined that the Veteran's subconjunctival hemorrhage and pinguecula did not cause the pterygium.  The subconjunctival hemorrhage was found to be related to the Veteran's hypertension, and the pinguecula was found to be an unrelated conjunctival lesion.  On that basis, the examiner concluded that there was no causal relationship between either the hemorrhage or the pinguecula and the formation of a pterygium.

In an August 2008 VA optometry consultation report, the Veteran complained of blurry vision at distance and near with his glasses on.  He reported that the symptoms got worse following a recent blood pressure elevation, and he also felt that the right eye pterygium had grown and become more irritated.  After examination, the assessment was hypertension without retinopathy in either eye, right eye pterygium which was becoming irritating, dry eye syndrome in both eyes, and refractive error with presbyopia.

In a September 2008 VA optometry consultation report, the Veteran complained of a right eye pterygia which was very irritating and which he wanted removed.  After ocular examination, the assessment was right eye nasal pterygium.  The medical evidence of record shows that the Veteran subsequently underwent surgical treatment to remove the right eye pterygium in December 2008.

A November 2009 VA eye examination report stated that the Veteran had a post-operative episode of ocular hypertension that was felt to be secondary to hypertension, but that his eye pressure had subsequently normalized.  The Veteran complained of blurry vision and difficulty reading.  After ocular examination, the diagnosis was blurred vision, especially with near distances.  The examiner opined that the problem was "likely a spectacle issue."  Adjustments to the Veteran's glasses were recommended.  The examiner stated that the problems were not likely due to the existence and subsequent excision of a right eye pterygium.

A May 2011 VA eye examination report stated that the Veteran's claims file had been reviewed.  The report noted the Veteran's in-service eye injuries, and the Veteran's present complaints of dry eye syndrome and photophobia.  After physical examination, the diagnoses were multiple corneal abrasions, healed without residual; chemical burn of the left conjunctiva, healed without residual; dry eye syndrome; bilateral pterygium with recurrence on the right; and photophobia.  The examiner opined that the Veteran's in-service chemical burn and corneal abrasions had all healed without residuals.  The Veteran's blurred vision was found to be related to an incorrect glasses prescription.  His dry eye syndrome was found to be unrelated to the chemical burn or corneal abrasions, as it had occurred in both eyes.  The Veteran's irritation and photophobia were found not to be related to the chemical burn or abrasions because they were also bilateral and too much time had passed between the burn and the abrasions for them to be causative.  As a result, the examiner concluded that the Veteran's blurred vision, irritation, and redness were not caused by service.

The Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed left eye disabilities are not related to service or to a service-connected disability.  While the Veteran's service medical records show diagnoses of left eye injuries, the injuries were treated in service and no eye disability was found on the Veteran's separation medical examination.  In addition, while the Veteran has a current diagnosis of a left eye disability, there is no medical evidence of record that the Veteran complained of, or was treated for, a left eye disability after separation from service until April 1998, over eight years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, the preponderance of the evidence of record shows that the Veteran's currently diagnosed left eye disability is not related to his service.  The only medical reports of record which comment on an etiological relationship between the Veteran's left eye disability and service are the January 2006 VA eye examination report, February 2008 VA medical opinion, November 2009 VA eye examination report, and May 2011 VA eye examination report.  None of those reports related any of the Veteran's currently diagnosed left eye disorders to service.  The Board notes that there are various issues with the adequacy of the January 2006 VA eye examination report, February 2008 VA medical opinion, and November 2009 VA eye examination report.  As the opinions provided in those reports are unfavorable to the Veteran, the Board can give them little or no weight in this analysis without risk of prejudice to the Veteran.  The remaining medical opinion is the May 2011 VA eye examination report, which found that the Veteran had multiple left eye disorders, but stated that none of them were related to the Veteran's service.  That report provided a medical rationale for that conclusion and was based on examination of the Veteran and review of the medical history.  The Board finds that examination to be highly persuasive evidence.  Furthermore, there is no contrary medical opinion of record that relates any current left eye disability to the Veteran's service.

A June 2012 statement from the Veteran's representative argued that the May 2011 VA eye examination report was also inadequate.  The Veteran's representative claimed that the "examination does not contain a diagnosis consistent with the symptoms, but only states that the issues now are too far removed in time to be service-connected."  The Board notes that the Veteran's representative is not shown to be a medical professional and thus is not competent to state that a diagnosis is not consistent with symptoms.  The Veteran's representative is not a medical professional and is therefore not competent to provide an opinion on whether the multiple diagnoses given in the May 2011 VA eye examination fit the Veteran's symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the opinion of a trained medical examiner is more persuasive than the argument of the representative.  In addition, the Veteran's representative has mischaracterized the opinion provided in the May 2011 VA eye examination report.  The opinion only stated that too much time had passed between the Veteran's in-service injuries and his irritation and photophobia for those symptoms to be related to service.  No such etiological comment was made with regard to any of the Veteran's other symptoms or disorders.  Furthermore, even with respect to the irritation and photophobia, the temporal relationship was only one of two bases for the etiological opinion, with the other being that the Veteran's symptoms were bilateral in nature, whereas his inservice complaints were of the left eye only.  The Veteran's representative does not argue that the bilateral nature of the Veteran's symptoms is an inadequate basis for a medical opinion, and the Board cannot discern any reason to make such a conclusion.  Indeed, the Board finds that the bilateral nature of a disorder is a sensible and logical reason to discount the likelihood of a relationship to a unilateral injury.  Barring evidence demonstrating why that rationale is inadequate, the Board shall not presume it to be so.  Accordingly, the Veteran's representative's first argument does not demonstrate that the May 2011 VA eye examination report is inadequate.

Second, the Veteran's representative claims the May 2011 VA eye examination report "misstates" that the Veteran developed dry eye syndrome only a few years ago, which was erroneous because the Veteran's dry eye syndrome began in 1986 and "persisted to the present."  The Board acknowledges that the May 2011 VA eye examination report stated that the Veteran's dry eye syndrome began "a few years ago," however the Board finds that statement does not make the report inadequate.  The Veteran's representative's claim that the Veteran's dry eye syndrome persisted from 1986 to the present is not consistent with the medical evidence of record.  While diagnoses of dry eye syndrome were made in medical reports dated in January 2004, August 2008, and May 2011, dry eye was not diagnosed following eye examinations in July 1990, April 1998, February 2001, March 2002, January 2006, August 2007, September 2008, and November 2009.  A lack of any diagnosis of dry eye syndrome following optical examination on so many occasions contradicts the Veteran's representative's claim of continuity of dry eye syndrome since 1986.  In addition, the date of onset of the Veteran's dry eye syndrome was not a basis for the etiological opinion rendered with respect to the Veteran's dry eye syndrome.  The only basis given for that etiological opinion was that the Veteran's dry eye symptom was bilateral, which was inconsistent with a relationship to the Veteran's in-service chemical burn or corneal abrasion to only one eye.  Therefore, the Board cannot find any reason why any error made in the May 2011 VA eye examination report with respect to the start date of the Veteran's dry eye syndrome would render the etiological opinion inadequate.

Finally, the Veteran's representative claims that the May 2011 VA eye examination report relied heavily on the November 2009 VA eye examination report and simply restated the "limited information presented" and did not "provide any additional information or analysis."  The Board finds that argument to be completely without merit.  Not only does the May 2011 VA eye examination report not mention the November 2009 VA eye examination report at all, the May 2011 report (1) includes a far more extensive physical examination than the November 2009 report, (2) gives diagnoses of five separate eye disorders, compared to one in the November 2009 report, and (3) provides specific etiological opinions regarding all five diagnosed eye disorders, with separate bases for each finding.  Therefore, the Board finds no basis to support the Veteran's representative's argument.  Therefore, the Board finds that the May 2011 VA eye examination report is competent and the medical opinions provided therein are adequate for VA purposes.

The Board also notes that, following the Veteran's December 2008 surgical operation, he was found to have a post-operative episode of ocular hypertension that was felt to be secondary to hypertension.  While service-connection is currently in effect for hypertension, the medical evidence of record does not show that the Veteran has been found to have a left eye disability for VA purposes which is related to his hypertension.  While the Veteran's eye pressure was noted to be elevated, there evidence of record does not show that was actually a diagnosed disability, as opposed to a laboratory finding.  Laboratory test results and are not, in and of themselves, disabilities, and they are, therefore, not appropriate entities for the rating schedule to address.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In addition, the medical evidence of record shows that the Veteran's eye pressure normalized relatively shortly afterwards, and there is no evidence of record that the brief period of ocular hypertension resulted in any disability or impairment of earning capacity.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the medical evidence of record shows that the Veteran has experienced multiple different eye symptoms and received multiple different eye diagnoses over the course of the last 20 years.  The Veteran's lay statements are not competent evidence that any of his symptoms are related to any specific diagnoses, or that the diagnoses themselves are related to his in-service injuries because he does not have the training to diagnose or opine as to the etiology of eye disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed left eye disability is related to service or to a service-connected disability.  Therefore, the Board finds that service connection for a left eye disability is not warranted.

The Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disability is denied.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A  (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

With respect to the Veteran's claim of entitlement to an initial rating in excess of 10 percent for hypertension, the Veteran was last provided for a VA examination to determine the severity of that disability in January 2006.  The VA Schedule for Rating Disabilities states that hypertension is to be rated on the basis of the Veteran's predominant diastolic and systolic blood pressure readings.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  The Board notes that blood pressure readings are common in nearly all medical records, and therefore a specific VA examination is not always necessary for VA to properly rate a disability under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  However, in a June 2012 statement, the Veteran's representative claimed that the Veteran experienced multiple other hypertensive symptoms which cause functional impairment and which were not adequately compensated by a single rating under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  The claimed symptoms included psychiatric symptoms, headaches, and joint pains.  The medical evidence of record includes multiple complaints of psychiatric symptoms, headaches, and joint pains, but there is no medical evidence of record which states whether those symptoms are related to the Veteran's hypertension, or whether the Veteran's hypertension results in functional impairment beyond that which is contemplated by the ratings assigned for elevated diastolic and systolic blood pressure.  Accordingly, the claim must be remanded so that the Veteran can be provided with a new medical examination to determine the current severity of his service-connected hypertension, and any associated residuals.  38 C.F.R. § 3.327 (2011).

With respect to the Veteran's claim of entitlement to service-connection for dental trauma, in a January 2007 statement the Veteran specifically reported that he was seeking service connection for his "lower tooth."  The Veteran's service dental records do not explicitly document any incidents of dental trauma.  However, the Veteran's service dental records show that he had tooth 23 on entrance into service.  The Board is unable to discern any dental records which indicate that tooth 23 was extracted at any point during service, yet a May 17, 1982, service dental report states that a bridge was placed between teeth 22 and 24 to replace tooth 23.  Such a report is evidence that tooth 23 was lost.  The evidence is suggestive that the tooth was lost by trauma, rather than extracted through dental treatment.  The loss of that specific tooth is also consistent with the Veteran's report that his claim was for trauma to a "lower tooth."  The Veteran has never been provided with a VA examination to determine the existence and etiology of any residuals of in-service dental trauma.  Therefore, a medical examination is in order to determine the existence and etiology of any residuals of dental trauma.  38 C.F.R. § 3.159(c)(4) (2011).

With respect to the Veteran's claim of entitlement to service-connection for a psychiatric disability, the Veteran's claim has previously been denied on the basis that he filed a claim for service connection for posttraumatic stress disorder (PTSD), but the evidence of record showed that the Veteran did not have a diagnosis of PTSD.  However, the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record shows that the Veteran has a current diagnosis of a psychiatric disability.  There are also multiple psychiatric reports which indicate that the Veteran's psychiatric disability is impacted by some of his medical conditions.  However, the Veteran has never been provided with a VA examination to determine whether any currently diagnosed psychiatric disability is related to his service-connected disabilities.  Therefore, a medical examination is in order to determine the existence and etiology of any psychiatric disability.  38 C.F.R. § 3.159(c)(4) (2011).

With respect to the Veteran's claim of entitlement to service-connection for erectile dysfunction, the Veteran's medical records include multiple reports of erectile or sexual dysfunction.  Those records include a July 1997 private medical report which stated that the Veteran's sexual dysfunction was possibly related to his hypertension medication.  While subsequent medical records stated that the Veteran's sexual dysfunction resolved following a change in medication, erectile dysfunction was later reported in multiple medical reports, and the Veteran continues to take medication for his service-connected hypertension.  The Veteran has not been provided with a VA examination to determine whether any currently diagnosed erectile dysfunction is related to his service-connected disabilities.  Therefore, a medical examination is in order to determine the existence and etiology of any erectile dysfunction.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected hypertension and any residual manifestations.  The examiner must review the claims file and the examination report should note that review.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  A complete rationale for all opinions must be provided.  The examiner must:

a. Provide diastolic and systolic blood pressure readings for the Veteran, and state whether, at any point since October 2000, the Veteran's diastolic pressure has been predominantly 110 or more, or his systolic pressure has been predominantly 200 or more.

b. State whether the Veteran has any other symptoms or disorders which have been caused or aggravated by his hypertension, to specifically include any psychiatric disability, headaches, or joint pains.

c. State the overall extent of the Veteran's functional impairment due to his hypertension and all related symptoms and disorders.

2. Schedule the Veteran for a VA examination to ascertain the etiology of any current residuals of dental trauma.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any residuals of dental trauma found are due to the Veteran's active service, to specifically include trauma to, and the loss of, tooth 23.  If any current residuals of dental trauma are attributable to factors unrelated to active service, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

3. Schedule the Veteran for a VA examination to ascertain the etiology of any current psychiatric disability.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability found is due to, or was aggravated by, the Veteran's active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability found is due to a service-connected disability.  The examiner should further provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability found is aggravated by any service-connected disability.  If any current psychiatric disability is attributable to factors unrelated to active service or a service-connected disability, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

4. Schedule the Veteran for a VA examination to ascertain the etiology of any current erectile dysfunction.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any erectile dysfunction found is due to, or aggravated by, the Veteran's active service or a service-connected disability, to include medication prescribed for treatment of a service-connected disability.  If any current erectile dysfunction is attributable to factors unrelated to active service or a service-connected disability, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

5. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 


Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


